Exhibit 99.5 Coastal Capital Acquisition Corp (CCAJ) Announces Reorganization Savannah, GA, April 2, 2008 — CCAJ announced today that D. Paul Graham and James Reimer have resigned from its board of directors and D. Paul Graham and John Boyle have resigned as executive officers on March 31, 2008, with immediate effect.Messrs.Graham, Reimer and Boyle have decided to pursue other business and personal interests. Over the past three weeks Tom Greene and Tim Taylor have joined the board of directors. Thomas Greene is a principal at Clarity Benefit Consulting, LLC , http://www.claritybc.com. Clarity Benefit Consulting is located in in
